Exhibit 10.11.6a

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

This AMENDMENT NO. 1 (this “Amendment”), dated as of December 22, 2011, is
entered into by and among Arizona Public Service Company (“APS”), the Banks
signatory hereto (the “Banks”) and JPMorgan Chase Bank, N.A., as a Bank, as
Issuing Bank (in such capacity, the “Issuing Bank”), and as Administrative Agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, APS, the Banks, the Issuing Bank and the Administrative Agent have
entered into that certain Reimbursement Agreement dated as of April 16, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Reimbursement Agreement”), in connection with which the Issuing Bank issued its
Amended and Restated Irrevocable Transferable Letter of Credit No. P-010152 (the
“Letter of Credit”); and

 

WHEREAS, the parties hereto desire to amend the Reimbursement Agreement as set
forth below and to extend the Letter of Credit until December 31, 2015;

 

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

Section 1.1             Defined Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the
Reimbursement Agreement.

 

Section 1.2             Amendments to the Reimbursement Agreement.  Subject to
the satisfaction of the conditions precedent set forth in Section 1.4 below, the
Reimbursement Agreement is hereby amended as follows:

 

(a)   Section 1 of the Reimbursement Agreement is hereby amended by deleting
Schedule I, referenced in the definition of “Base Rate Margin” and “Letter of
Credit Commission Rate” in its entirety and replacing it with Amended Schedule I
attached hereto.

 

(b)   Section 1 of the Reimbursement Agreement is hereby amended by adding the
definition of “FATCA” in proper alphabetical order to read as follows:

 

““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Amendment, and any regulations or official interpretations thereof.”

 

(c)   Section 1 of the Reimbursement Agreement is hereby amended by deleting the
definition of “Financial Information” set forth therein and replacing it with
the following:

 

““Financial Information” means (i) the annual report of the Company on Form 10-K
for the year ended December 31, 2010, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended, (ii) the
Company’s Form 10-Q reports for the quarters ended March 31,

 

--------------------------------------------------------------------------------


 

2011, June 30, 2011 and September 30, 2011 and (iii) the Company’s current
reports on Form 8-K filed on February 18, February 22, April 22, June 1,
August 24, and November 4 of 2011, as so filed.”

 

(d)   Section 1 of the Reimbursement Agreement is hereby amended by adding the
definition of “Four Corners Acquisition” in proper alphabetical order to read as
follows:

 

““Four Corners Acquisition” means the acquisition by the Company from Southern
California Edison Company (“SCE”) of SCE’s interest in Units 4 and 5, together
with any other property, assets, interests or rights related thereto, of the
Four Corners Power Plant near Farmington, New Mexico, pursuant to the Purchase
and Sale Agreement, dated as of November 8, 2010, by and between SCE and the
Company.”

 

(e)   Section 1 of the Reimbursement Agreement is hereby amended by deleting the
definition of “Material Subsidiary” set forth therein and replacing it with the
following:

 

““Material Subsidiary” means, at any time, a Subsidiary of the Company which as
of such time meets the definition of a “significant subsidiary” included as of
December 22, 2011 in Regulation S-X of the Securities and Exchange Commission or
whose assets at such time exceed 10% of the assets of the Company and its
Subsidiaries (on a consolidated basis).”

 

(f)    Section 1 of the Reimbursement Agreement is hereby amended by deleting
the definition of “Stated Termination Date” set forth therein and replacing it
with the following:

 

““Stated Termination Date” means December 31, 2015, or such later date to which
such Stated Termination Date shall have been extended pursuant to Section 17.”

 

(g)   Section 2(d)(i) of the Reimbursement Agreement is hereby amended to add
the following after the words: “or the Letter of Credit or its Participation
therein” appearing in the 10th line thereof:

 

“(each, a “Change in Law”).”

 

(h)   Section 2(d)(iii) of the Reimbursement Agreement is hereby amended to add
the following at the end thereof:

 

“Notwithstanding anything in this Section 2(d) to the contrary, for all purposes
of this Agreement, (x) all requests, rules, guidelines, directives,
interpretations or guidance in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, as enacted by the United States Congress,
and signed into law on July 21, 2010, shall be deemed to be a change in law,
regardless of the date enacted, adopted or issued, and (y) all requests, rules,
guidelines, directives, interpretations or guidance promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or any
Governmental Authority

 

2

--------------------------------------------------------------------------------


 

shall be deemed to be a Change in Law, regardless of the date enacted, adopted
or issued.”

 

(i)    Section 2(e) of the Reimbursement Agreement is hereby amended by deleting
the definition of “Taxes” set forth therein and replacing it with the following:

 

““Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Company
pursuant to this Agreement, and all liabilities with respect thereto, excluding
(i) in the case of each Bank and the Administrative Agent, taxes imposed on or
measured by its net income, and franchise or similar taxes imposed on it, by the
United States, or by the jurisdiction (or any political subdivision thereof)
under the laws of which such Bank or the Administrative Agent (as the case may
be) is organized or does business or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Booking Office is
located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company is located,
(iii) any backup withholding that is required by the Internal Revenue Code to be
withheld from amounts payable to a Bank that has failed to comply with Section
2(e)(iii)(2)(A), (iv) in the case of each Bank, any United States withholding
tax imposed with respect to any payment by the Company pursuant to this
Agreement, but only up to the rate (if any) at which United States withholding
tax would apply to such payments to such Bank at the time such Bank first
becomes a party to this Agreement and (v) any United States withholding tax
imposed by FATCA.”

 

(j)    Sections 6(a), 6(e), 6(f), 6(h), 6(i), 7(a), 7(b) and 7(c) of the
Reimbursement Agreement are hereby amended to replace each occurrence of the
phrase “financial condition or financial prospects” with a phrase “financial
condition, operations, business or property”.

 

(k)   Section 8(a) of the Reimbursement Agreement is hereby amended to add the
following to the end thereof:

 

“and (vii) at any time following the consummation of the Four Corners
Acquisition and the closure by the Company of Units 1, 2 and 3 of the Four
Corners Power Plant near Farmington, New Mexico, as described in the Financial
Information, disposition of all or any portion of the Company’s interests in
such Units 1, 2 and 3.”

 

(l)    The address for notices and other communications to the Issuing Bank, set
forth in Section 11(a)(iii) of the Reimbursement Agreement, is hereby replaced
with the following:

 

JPMorgan Chase Bank, N.A.

131 S. Dearborn, 5th Floor

Mail Code IL1-0236

Standby Letter of Credit Unit

Chicago, IL 60603-5506

Facsimile No.: (312) 954-6163

 

3

--------------------------------------------------------------------------------


 

Telephone No.: (800) 634-1969, Option 1

Attention:  Standby Service Unit

 

(m)  The Reimbursement Agreement is hereby amended by adding a new Section 31 to
read as follows:

 

“Section 31.  FATCA Certification.

 

“If a payment made to the Issuing Bank or a Bank hereunder would be subject to
U.S. federal withholding tax imposed by FATCA if the Issuing Bank or such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Issuing Bank or such Bank shall deliver to each of the Company
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with its
obligations under FATCA, to determine that the Issuing Bank or such Bank has or
has not complied with the Issuing Bank’s or such Bank’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 31, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.”

 

(n)   Each of the parties hereto hereby acknowledges and agrees, and directs the
Issuing Bank, to amend the Letter of Credit as set forth on Exhibit A attached
hereto.

 

Section 1.3             Representations and Warranties.  APS represents and
warrants to the Administrative Agent and each Bank that:

 

(a)   After giving effect to the amendments contemplated herein, the
representations and warranties of APS set forth in Section 6 of the
Reimbursement Agreement are true, correct and complete in all material respects
on the date hereof as if made on and as of the date hereof and there exists no
Reimbursement Default or Default or Event Default under the Facility Lease on
the date hereof; provided that in the case of any representation or warranty in
Section 6 of the Reimbursement Agreement that expressly relates to facts in
existence on an earlier date, the reaffirmation thereof under this
Section 1.3(a) shall be made as of such earlier date.

 

(b)   The execution and delivery by APS of this Amendment have been duly
authorized by proper corporate proceedings of APS and this Amendment and the
Reimbursement Agreement constitute the legal, valid and binding obligation of
APS enforceable against APS in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general applicability
affecting the enforcement of creditors’ rights generally.

 

4

--------------------------------------------------------------------------------


 

Section 1.4             Conditions Precedent.  This Amendment shall become
effective (the “Effective Date”) as of December 22, 2011, upon the receipt by
the Administrative Agent of (i) an opinion of in-house counsel of APS in form
and substance reasonably satisfactory to the Administrative Agent, (ii) a
certificate of the secretary or the associate secretary of APS certifying
(a) that there have been no changes in the certificate of incorporation or
bylaws of APS since April 16, 2010, (b) resolutions of its Board of Directors
authorizing the execution, delivery and performance of the Reimbursement
Agreement, as modified by this Amendment, and (c) the incumbency and specimen
signature of each of its officers authorized to sign this Amendment, (iii) duly
executed copies of this Amendment from each of APS, the Banks, the Issuing Bank
and the Administrative Agent and (iv) payment of the fees and expenses of
Agent’s Counsel and all other expenses required to be paid on the Effective
Date.

 

Section 1.5             Continuing Effectiveness, Etc.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Reimbursement Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Reimbursement Agreement as modified hereby and each reference to the
Reimbursement Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Reimbursement Agreement shall mean and
be a reference to the Reimbursement Agreement as modified hereby.

 

(b)           Except as specifically modified hereby, the Reimbursement
Agreement and the instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

Section 1.6             CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES).

 

Section 1.7             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

Section 1.8             Successors and Assigns.  This Amendment shall be binding
upon APS, the Issuing Bank, the Banks and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of APS, the
Issuing Bank, the Banks and the Administrative Agent and their respective
successors and assigns.

 

Section 1.9             Integration.  This Amendment contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

Section 1.10           Headings.  Section headings in this Amendment are
included herein for convenience or reference only and shall not constitute a
part of this Amendment for any other purpose.

 

5

--------------------------------------------------------------------------------


 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

ARIZONA PUBLIC SERVICE COMPANY

 

 

 

 

 

By:

/s/ Lee R. Nickloy

 

Name:

Lee R. Nickloy

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

Agent, as Issuing Bank and as a Bank

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

Name:

Nancy R. Barwig

 

Title:

Credit Executive

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Bank

 

 

 

By:

/s/ Efrain Soto

 

Name:

Efrain Soto

 

Title:

Vice President

 

--------------------------------------------------------------------------------